— In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Education of the City of New York, dated February 9, 1979 and made after a hearing, which found petitioner guilty of certain charges of misconduct and dismissed him from service, the appeal (by permission) is from so much of an order and judgment (one paper) of the Supreme Court, Kings County, dated March 5, 1980, as granted the petition to the extent of remanding the matter to the board for further proceedings in accordance with the court’s memorandum *670decision, which, inter alia, stated that the punishment of dismissal was so disproportionate to the offenses as to shock the court’s conscience. Order and judgment reversed insofar as appealed from, on the law, without costs or disbursements, determination confirmed and proceeding dismissed on the merits. In light of all the circumstances, we cannot say that the punishment of dismissal was so disproportionate to the offenses committed as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Damiani, J. P., Gibbons, Gulotta and Thompson, JJ., concur.